Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 1 of 14




 EXHIBIT K-2




                                                         APPENDIX 0199
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 2 of 14




                                                         APPENDIX 0200
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 3 of 14




                                                         APPENDIX 0201
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 4 of 14




                                                         APPENDIX 0202
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 5 of 14




                                                         APPENDIX 0203
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 6 of 14




                                                         APPENDIX 0204
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 7 of 14




                                                         APPENDIX 0205
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 8 of 14




                                                         APPENDIX 0206
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 9 of 14




                                                         APPENDIX 0207
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 10 of 14




                                                         APPENDIX 0208
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 11 of 14




                                                         APPENDIX 0209
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 12 of 14




                                                         APPENDIX 0210
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 13 of 14




                                                         APPENDIX 0211
Case 4:17-cv-02818 Document 38-25 Filed on 01/16/19 in TXSD Page 14 of 14




                                                         APPENDIX 0212
